DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species 1 (Fig. 1-9) in the reply filed on 10/14/21 is acknowledged.
Claims 25, 31, and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/21.
Claims 26, 32, and 38 are withdrawn by the examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/21.
Claims 26, 32, and 38 are withdrawn because they are dependent on a withdrawn claims which is drawn to a nonelected species. 
Specification
The disclosure is objected to because of the following informalities: on paragraph [0001] the corresponding patent number for the parent application must be added.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-24 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Tucker et al. (4,791,707).
Tucker discloses the following claimed limitations:
Claim 21: A clip application device (1), comprising: a clip magazine (6) having a clip passage therein (Fig. 1-2); tissue apposition clips (2) stored in the clip passage in a biased-open configuration (Fig. 1-4 where the clips are partially biased opened by the rail 4 and then opened even more as it slides through the rail); and an advancement member (14 and 16) for applying an advancement motion to the tissue apposition clips in the clip passage to cause the tissue apposition clips to move out of said clip passage (Fig. 1-2 and Col. 6 Lines 10-40).
Claim 22: Wherein the tissue apposition clips are movable by the advancement member in the clip passage in the biased- open configuration (Fig. 1-2 and Col. 6 Lines 10-40 where the clips are partially biased opened by the rail 4 and then opened even more as it slides through the rail).
Claim 23: Further comprising a grasper (12), wherein the tissue apposition clips are deployable over the grasper (Fig. 1-2).

Claim 24: Wherein the grasper is movable relative to the tissue apposition clips (the grasper is moved through the clip when the device is being loaded as each clip is threaded through it (Col. 5 Lines 20-35) as well as the clips sliding through it for deployment where the clips move relative to it Col. 6 Lines 10-40).
Note that applicant has not specified the direction or how the graspers move with respect to the clips therefore it appears to the examiner that Tucker meets the claimed limitations. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 27, 28, 33, and 34 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Muramatsu et al. (2002/0133178) in evidence/in view of Okada et al. (2005/0261711).
Muramatsu discloses a surgical system, comprising: a control unit (endoscope in [0081] which would have a control unit at the proximal in evidence of Okada which shows the proximal 
Muramatsu discloses the endoscope in the disclosure but the disclosure does not go in detail of the components of an endoscope.  Therefore, Okada is being used in evidence to show the components of the endoscope such as a camera and a control unit which are well known in the art. 
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
Claims 21-24, 27-30, and 33-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kortenbach et al. (2002/0173786) in view of Muramatsu et al. (2002/0133178) in evidence of Okada et al. (2005/0261711).
Kortenbach discloses a surgical system, comprising: a control unit (endoscope 3 in Fig. 1 and [0043] has a control unit at the proximal in evidence of Okada which shows the proximal end of an endoscope in Fig. 6d where the control unit is 110); a flexible tube (tube of endoscope 3 where the distal end 2 is flexible to navigate through the body) comprising an end portion (2) (Fig. 1) remotely articulatable by the control unit (in evidence of Okada which shows that an endoscope is manipulated by the control unit 110 in order to rotate/bend the distal portion 70 as seen in Fig. 3a, 5a, and 5b, [0080], [0090]): a clip magazine (406 in Fig. 22 and [0062] as well as 12 in Fig. 11 of U.S. application 10/010,906 (Pub No. 2002/0198541) which is incorporated by reference in [0062] of Kortenbach) having a clip passage (200 in Fig. 11 and [0066] of U.S. application 10/010,906 (Pub No. 2002/0198541) which is incorporated by reference in [0062] of Kortenbach) therein (Fig. 11 and [0066] of U.S. application 10/010,906 
Kortenbach further discloses that the tissue apposition clips are movable by the advancement member in the clip passage in the open configuration (Fig. 11, 17, 18 and [0066] of U.S. application 10/010,906 (Pub No. 2002/0198541) which is incorporated by reference in [0062] of Kortenbach); and a camera (4, 5) ([0043]); further comprising a grasper (20, 220, 400) (Fig. 1, 10-12, 22, and [0062]), wherein the tissue apposition clips are deployable over the grasper (Fig. 1, 10-12, and 22 where the endoscope is over the grasper and the appositions clips are inserted through the endoscope therefore they would also be over the grasper); wherein the grasper is movable relative to the tissue apposition clips (Fig. 1, 10-12, and 22 where grasper is attached to the endoscope and when the clips pass through the endoscope therefore 
Kortenbach teaches all the claimed limitations discussed above including that the clip magazine can be any well-known clip applier (Abstract and [0018]) however, Kortenbach does not disclose that the clip magazine use has  clips that are stored and advance in the clip passage in a biased-open configuration. 
Muramatsu discloses a surgical system, comprising a clip magazine (1) having a clip passage (passage where the clips 3 are located as seen in Fig. 1a) therein (Fig. 1a), wherein the clip magazine is insertable in the flexible tube (the tube of the endoscope in [0081]); tissue apposition clips (3) stored in the clip passage in a biased-open configuration (Fig. 1a where the clips are biased to an open position ([0091] and Fig. 1a-2b) and in the passage they are partially open due to the restraining caused by the magazine (1)); an advancement member (combination of 64, 65, 66,) (Fig. 1a and [0102]) for applying an advancement motion to the tissue apposition clips in the clip passage to cause the tissue apposition clips to move out of said clip passage (Fig. 1a and [0102]); wherein the tissue apposition clips are movable by the advancement member in the clip passage in the biased-open configuration (Fig. 1a where the clips are biased to an open position ([0091] and Fig. 1a-2b) and in the passage they are partially open due to the restraining caused by the magazine (1)). 
Kortenbach discloses that the clip magazine can be any well-known clip applier (Abstract and [0018]).  Therefore, it would have been obvious to one of ordinary skill in the art to use the clip magazine/applier of Muramatsu in the device of Kortenbach, since it has been held that a KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
Furthermore, one of ordinary skill in the art would have it obvious to use the clip magazine/applier of Muramatsu with the endoscope and outer grasper of Kortenbach since it has been held that the use of a known technique to improve similar devices in the same way will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771